                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

 BRYANT WILSON,

                      Plaintiff,

                      v.                           CAUSE NO.: 1:19-CV-432-HAB-SLC

 REGGIE NEVELS, et al.,

                      Defendants.

                                   OPINION AND ORDER

       Bryant Wilson, a prisoner without a lawyer, filed a complaint. “A document filed

pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted).

Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review the merits of a

prisoner complaint and dismiss it if the action is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief.

       In the complaint, Wilson describes various conditions of confinement at the

Grant County Jail, including unsanitary and overcrowded conditions, verbal abuse, and

interference with mail access. However, Wilson cannot proceed on this complaint for

two reasons. First, the general rule is that “a litigant must assert his own legal rights

and cannot assert the legal rights of a third party.” Massey v. Helman, 196 F.3d 727, 739

(7th Cir. 1999). While Wilson describes many potentially unlawful conditions at the
Grant County Jail, it is not clear which, if any, of these conditions personally affected

him or violated his constitutional rights. Additionally, for constitutional claims under

28 U.S.C. § 1983, “liability depends on each defendant’s knowledge and actions, not on

the knowledge or actions of persons they supervise.” Burks v. Raemisch, 555 F.3d 592,

594 (7th Cir. 2009). Wilson names Sheriff Reggie Nevel, Todd Fleece, and Corporal

Sugar, but he does not describe how they violated his constitutional rights or how they

were personally involved with his claims.

       Nevertheless, Wilson may file an amended complaint. See Luevano v. Wal-Mart,

722 F.3d 1014 (7th Cir. 2013). If he chooses to file an amended complaint, he should

obtain the court’s approved form from the jail law library, and he must put the case

number of this case on it, which is on the first page of this order. He must describe his

interactions with each defendant in detail, including names, dates, location, and explain

how each defendant was responsible for harming him.

       As a final matter, Wilson has filed a motion for leave to proceed in forma

pauperis, but he did not attach his jail account summary for the last six months as

required by 28 U.S.C. § 1915(a)(2). Therefore, this motion is denied. To proceed with

this case, Wilson must either immediately pay the filing fee in full or file another motion

for leave to proceed in forma pauperis. If he chooses to file another motion for leave to

proceed in forma pauperis, he should obtain the court’s form motion and file it with his

jail account summary for the last six months attached.

       For these reasons, the court:

       (1) DENIES the motion for leave to proceed in forma pauperis (ECF 2);


                                             2
       (2) GRANTS Bryant Wilson until February 6, 2020, to file an amended complaint

and to resolve his filing fee status; and

       (3) CAUTIONS Bryant Wilson that, if he does not respond by that deadline, this

case will be dismissed without further notice.

       SO ORDERED on January 7, 2020.

                                             s/ Holly A. Brady
                                            JUDGE HOLLY A. BRADY
                                            UNITED STATES DISTRICT COURT




                                              3
